

116 HR 9024 IH: Strengthening Department of Homeland Security Secure Mail Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9024IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Ms. Speier introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to provide for an option under which a person to whom a document is sent may elect to use the United States Postal Service’s Signature Confirmation service or Priority Mail Signature Confirmation Restricted Delivery service to send secure identity documents, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Department of Homeland Security Secure Mail Act.2.DefinitionsIn this Act—(1)the terms Signature Confirmation service and Priority Mail Signature Confirmation Restricted Delivery service means the services described in section 503.8.1.1.a and 503.8.1.1.b, respectively, of the Domestic Mail Manual (or any successor services);(2)the term Immigration Examinations Fee Account means the account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m));(3)the term Postal Service means the United States Postal Service; (4)the term Secretary means the Secretary of Homeland Security; and(5)the term secure identity document means an Employment Authorization Document, a Permanent Resident Card, a Travel Document (including advance parole document), or any other document so designated by the Secretary of Homeland Security.3.Use of Signature Confirmation and Priority Mail Signature Confirmation Restricted Delivery services to deliver secure identity document(a)In generalBeginning not later than 18 months after the date of enactment of this Act, the Secretary of Homeland Security shall provide for an option under which a person to whom a document is sent may elect to use the United States Postal Service’s Signature Confirmation service or Priority Mail Signature Confirmation Restricted Delivery service (or any successor services) to send a secure identity document.(b)Notice of changes; application(1)Notice of changesThe Postal Service shall notify the Secretary of any changes to the Signature Confirmation service or the Priority Mail Signature Confirmation Restricted Delivery service.(2)ApplicationIn carrying out subsection (a), the Postal Service shall allow any individual represented by an attorney or accredited representative and who elects to have a secure identity document delivered by a service described in such subsection to elect that such document may be delivered to any employee of such attorney or accredited representative. (c)Use of private carrier(1)In generalIf the Secretary determines that a private carrier that offers substantially similar services to the Signature Confirmation service or the Priority Mail Signature Confirmation Restricted Delivery service would provide better service and value than the Postal Service provides under subsection (a), the Secretary may, in accordance with paragraph (2) of this subsection—(A)decline or discontinue use of the Signature Confirmation service or Priority Mail Signature Confirmation Restricted Delivery service under subsection (a); and(B)enter into a contract with the private carrier to provide such substantially similar services.(2)RequirementsThe Secretary may not exercise the authority under paragraph (1) unless the Secretary determines, and notifies the Postal Service, that the private carrier offers services that are substantially similar to the Signature Confirmation service or Priority Mail Signature Confirmation Restricted Delivery service.4.ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—(1)the implementation of the requirements under section 3; and(2)the number of times during the previous year that a person used a service under subsection (a) or (c)(1)(B) of section 3.